NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 16 August 2021.
The application has been amended as follows:  
Please amend the claims as seen in the attached document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in combination with the attached amendments are persuasive to overcome the obviousness rejections of the previous office action and to patentably distinguish the instant claims from the prior art as a whole.  Specifically, the instant independent claim is now reasonably commensurate in scope with the results shown in the Tables of the instant specification (particularly Table 3) which shows unexpectedly enhanced capacity retention after high-rate charge/discharge cycles for a lithium complex oxide sintered plate which has the claimed properties including pore diameter, open pore rate and primary grain size and orientation relative to the major plate faces of the sintered plate.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723